Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Information Disclosure Statement
	The large number of references cited on the Information Disclosure Statements have been given a cursory review, similar to what would be afforded a classification search of the prior art.  Should there be any references of particular relevance, applicant is respectfully requested to identify such references for further review by the examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of the claims, particularly in light of the preamble, are unclear.  That is, claim 1 recites “A vapor delivery device”, but there is no structure in the body of the claim to support vapor delivery by the device.  Similarly, claims 24 and 31 also recite “A vapor delivery device” but fail to recite any structure that would support such a device.  Hence, the scope of the claim is unclear since the body of the claim does not support the preamble recitation.
	Additionally, claims 23, 30 and 35 all lack the necessary structure to perform the recited function.  There is no vapor means nor means to deliver vapor recited in any of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardella (5,341,807).
	Nardella discloses a device comprising a shaft terminating in a distal tip (Figure 1) with a first electrode (12) at a distal tip configured to measure a first electrical impedance of tissue.  Multiple ring electrodes (13a, 13b, 13c, etc) are located proximal to the first electrode and configured to measure a second impedance, and more, at those locations.  An electrically insulative material (e.g. catheter body) is disposed between the electrodes.  The Nardella device does not deliver vapor.  However, as expressed above, there is no structure in the claims to support such a function and it is not deemed a required limitation in view of the lack of structure.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella (‘807) in view of the teaching of Hoey et al (6,760,616).
	Nardella provides a device for monitoring impedance at two different locations as addressed previously, but fails to specifically disclose the measurement of first and second phases as recited in claims 26 and 27, or the use of a variable frequency for measuring impedance.
	Hoey et al provides another device that measures impedance to detect location of the device with respect to tissue (Abstract).  In particular, Hoey et al specifically teach that it is known to provide a variable frequency source for detecting impedance at different frequencies (col. 1, lines 44-49, for example) and further disclose the measurement of impedance phase shifts to discern a particular tissue type (col. 4, lines 18-29, for example).  
	To have provided the Nardella device with a variable frequency energy source and a means to detect impedance phase shift to discern the type of tissue contacted by the electrodes would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Hoey et al who disclose such features in an analogous RF electrosurgical device.
	Regarding claims 31 and 34, Nardella provides a shaft with a distal tip and a proximal ring electrode and means to determine impedance at multiple locations and an insulative material between the electrodes as addressed above.  Nardella fails to disclose determining a first and second phase of the impedance as claimed or the use of a variable frequency source.
	As addressed above, Hoey et al provides another device that measures impedance to detect location of the device with respect to tissue (Abstract).  In particular, Hoey et al specifically teach that it is known to provide a variable frequency source for detecting impedance at different frequencies (col. 1, lines 44-49, for example) and further disclose the measurement of impedance phase shifts to discern a particular tissue type (col. 4, lines 18-29, for example).  
	To have provided the Nardella device with a variable frequency energy source and a means to detect impedance phase shift to discern the type of tissue contacted by the electrodes would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Hoey et al who disclose such features in an analogous RF electrosurgical device.


Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella (‘807) in view of the teaching of Webster (6,210,406).
Nardella fails to disclose a hole configured to deliver a vapor to tissue.  Webster discloses an analogous catheter and specifically disclose providing a lumen through the catheter to provide a fluid to tissue.  Such a lumen is inherently capable of also delivering a vapor.  It is noted that there is no structure to support the delivery of a vapor, or the delivery of a vapor when the electrodes are disposed in a prostate.  These are deemed to be unsupported intended use limitations.
To have provided the Nardella device with a lumen for the delivery of a fluid (or a vapor) to tissue would have been an obvious modification for one of ordinary skill in the art since Webster fairly teaches it is known to provide a lumen to provide a fluid to tissue in an analogous device.


Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella (‘807) in view of the teaching of Hoey et al (6,760,616) and further in view of the teaching of Webster (6,210,406).
Nardella in view of Hoey et al fail to disclose a hole configured to deliver a vapor to tissue.  Webster discloses an analogous catheter and specifically disclose providing a lumen through the catheter to provide a fluid to tissue.  Such a lumen is inherently capable of also delivering a vapor.  It is noted that there is no structure to support the delivery of a vapor, or the delivery of a vapor when the electrodes are disposed in a prostate.  These are deemed to be unsupported intended use limitations.
To have provided the Nardella device, as modified by the teaching of Hoey et al, with a lumen for the delivery of a fluid (or a vapor) to tissue would have been an obvious modification for one of ordinary skill in the art since Webster fairly teaches it is known to provide a lumen to provide a fluid to tissue in an analogous device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,751,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general invention more narrowly with only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoey et al (8,721,632) discloses another device for delivery of a vapor to tissue as well as a means to detect tissue impedance to determine catheter location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 17, 2022